

115 HR 5231 IH: No Free Campaigns for Congress Act of 2018
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5231IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Ms. Rosen introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 39, United States Code, to prohibit a Member or Member-elect of Congress from
			 mailing as franked mail any material with a photographic image, to
			 establish an annual limit on the amount of funds which may be expended on
			 franked mail by a Member or Member-elect of Congress, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the No Free Campaigns for Congress Act of 2018. 2.Prohibiting material with photographic image from treatment as franked mail (a)ProhibitionSection 3210(a)(5) of title 39, United States Code, is amended—
 (1)by striking or at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; or; and
 (3)by inserting after subparagraph (C) the following new subparagraph:  (D)mail matter which includes a photograph or photographic representation, other than an electronic communication..
 (b)Conforming amendmentSection 3210(a)(3) of such title is amended— (1)in subparagraph (H), by adding or at the end;
 (2)in subparagraph (I), by striking ; or and inserting a period; and (3)by striking subparagraph (J).
				3.Annual limit on amount spent on franked mail
 Section 3210 of title 39, United States Code, is amended by adding at the end the following new subsection:
			
 (h)The total amount of funds that may be spent for the costs of franked mail sent by any Member or Member-elect of Congress, including the costs of postage, preparation, and handling of such mail, may not exceed $10,000—
 (1)during a calendar year (beginning with calendar year 2019), in the case of a Member or Member-elect of the House of Representatives (including a Delegate or Resident Commissioner to the Congress); or
 (2)during a fiscal year (beginning with fiscal year 2019), in the case of a Member or Member-elect of the Senate..
		4.Ban on mass mailings at any time during year of election
 (a)Federal electionsSection 3210(a)(6)(A)(i) of title 39, United States Code, is amended by striking the semicolon at the end and inserting the following: , or (except in the case of a mass mailing consisting exclusively of electronic communications) is postmarked at any time during the year in which such election is held prior to the date of the election;.
 (b)Elections for other offices in which House Member is a candidateSection 3210(a)(6)(A)(ii)(II) of such title is amended by striking the period at the end and inserting the following: , or (except in the case of a mass mailing consisting exclusively of electronic communications) is postmarked at any time during the year in which such election is held prior to the date of the election.
 5.Clarification of ban on sending campaign-related material as franked mailSection 3210(a)(4) of title 39, United States Code, is amended by striking purely personal and inserting purely personal, or purely related to a campaign for election for office,. 6.Effective dateExcept as otherwise provided, this Act and the amendments made by this Act shall apply with respect to matter mailed on or after the expiration of the 30-day period which begins on the date of the enactment of this Act.
		